Citation Nr: 0026995	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in September 1998.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a statement dated in May 1999, the veteran noted that 
while his separation examination reflected evidence of pes 
planus his entrance examination was silent on the matter.  He 
noted having a foot examination at VA Medical Center (MC), in 
Houston, Texas and that his feet still hurt.  He requested an 
examination to verify the continuation of his foot problem.  

The Board has been made aware of medical treatment records 
generated by VA, and therefore has constructive knowledge of 
them.  The veteran has stated that the records pertain to 
treatment of his feet.  Such records have not been obtained 
and associated with the claims file.  



The documents proffered by the veteran are in the control of 
the Secretary and can reasonably be expected to be part of 
the record.  Such treatment reports are, in contemplation of 
law, before the Secretary and the Board, and should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

No attempt has been made to obtain the VA treatment records 
reported by the veteran to obtain documentation of treatment 
of his pes planus.  

Accordingly, the case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request and associate 
with the claims file the records of the 
veteran's treatment for pes planus 
reported to have taken place at the VA 
Medical Center in Houston, Texas, and 
associate them with the claims file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for pes planus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


